357 S.W.3d 318 (2012)
David A. DOSSETT, Jr., Appellant,
v.
Patrick W. PETERS, Respondent.
No. WD 73430.
Missouri Court of Appeals, Western District.
January 31, 2012.
David A. Dossett, Jr., Appellant pro se.
Richmond M. Enochs, Kansas City, MO, for respondent.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, LISA WHITE HARDWICK, Judge, and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
David Dossett, Jr. appeals from the trial court's judgment that dismissed his petition for failure to state a claim upon which relief can be granted. Dossett claims on appeal that the trial court erred in dismissing his petition because he adequately pleaded the elements of negligence, legal malpractice, fraud, and breach of fiduciary duty. We affirm. Rule 84.16(b).